*611
ORDER

On November 10,1994 the Board of Attorneys Professional Responsibility filed a report recommending that the petition of Attorney Santo Ferris for the revocation by consent of his license to practice law in Wisconsin be granted. In that petition, Attorney Ferris states that he is unable to successfully defend against allegations of professional misconduct currently under investigation by the Board. Those allegations concern his representation of an estate in which he failed to appear in probate court and file documents as ordered, failed to make necessary filings with the estate's inheritance tax return, failed to file state and federal fiduciary tax returns, failed to pay property taxes on two parcels in the estate, charged the estate excessive attorney fees and paid to himsélf funds from the estate to which he was not entitled and failed to provide a full accounting for estate funds in his possession. The probate court removed Attorney Ferris as attorney for the estate and it was estimated that Attorney Ferris converted from $14,000 to $24,000 of estate funds.
It Is ORDERED that the petition is granted and the license of Santo Ferris to practice law in Wisconsin is revoked by his consent, pursuant to SCR 21.10(1).
It Is Further Ordered that Santo Ferris comply with the provisions of SCR 22.26 concerning the duties of a person whose license to practice law in Wisconsin has been revoked.
Marilyn L. Graves Clerk of Supreme Court